Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 16-24 in the reply filed on 06/16/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16-24 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Or-Back (Pub. No.: US 20170117291).
Re claim 16, Or-Back, FIG. 7 and 14 teaches a 3D junction semiconductor memory device, comprising: 
a substrate (110, Fig .1); 
a plurality of vertical channel structures, extended upward on the substrate, wherein each one of the pluralities of vertical channel structures comprises multiple alternatively stacked source/drain material layers (702/732, ¶ [0202]/[0212]) and channel material layers (704/734) in a vertical direction, an uppermost layer of the vertical channel structures is one of the source/drain material layers, and the source/drain material ++, [0204]) and the channel material layers (N type) are doped with different doping types; and 
a plurality of gate layers (714 of Fig. 7D/742 of FIG. 7F, [0212]), staked up in a vertical direction, wherein each one of the pluralities of gate layers is connected to one of the channel material layers, and the two adjacent gate layers are isolated by one of insulation layers (716, FIG. 7E, [0211]).
Re claim 17, Or-Back, FIG. 7 and 14 teaches the device according to claim 16, wherein the source/drain material layers and the channel material layers constitute a hollow structure (719, Fig. 7C, [0209]), and the hollow structure is filled with an insulated material (716 of FIG. 7E).
Re claim 18, Or-Back, FIG. 7 and 14 teaches the device according to claim 16, wherein the source/drain material layers and the channel material layers constitute a solid column structure (Figs. 7F/7G).
Re claim 19, Or-Back, FIG. 7 and 14 teaches the device according to claim 16, wherein a stair-stepped structure (Fig. 7H) is formed on at least one side of the pluralities of gate layers (714/742).
Re claim 20, Or-Back, FIG. 7 and 14 teaches the device according to claim 16, further comprising a word line cut, wherein the word line (765, Fig. 7H) cut tunnels the pluralities of gate layers (714/742) and the insulation layers (716 of FIG. 7E), and the word line cut divides the pluralities of vertical channel structures (734) in groups.
Re claim 21, Or-Back, FIG. 7 and 14 teaches the device according to claim 16, further comprising a data storage layer (712, Fig 7D, [0210]), wherein the data storage 
Re claim 22, Or-Back, FIG. 7 and 14 teaches the device according to claim 21, wherein the data storage layer (712) is disposed between the pluralities insulation layers (716) and the pluralities of gate layers (714/742).
Re claim 23, Or-Back, FIG. 7 and 14 teaches the device according to claim 16, further comprising a bit line contact and a bit line (767/BL, Fig 7H, [0212]), wherein the bit line contact is connected to an uppermost layer of the source/drain material layers (702/732), and the bit line is connected above the bit line contact.
Re claim 24, Or-Back, FIG. 7 and 14 teaches the device according to claim 16, further comprising a conductive connector (the upper most layer, Fig. 7H or 2nd gate right 1442 of Fig 14B) is connected between an uppermost layer of the gate layers and a secondary uppermost layer of the gate layers (724/742/744), and connected between an lowermost layer of the gate layers and a secondary lowermost layer of the gate layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        999